         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO. 20 .

              v.                                    DATE FILED: November 24,2020

CHRISTIAN S. DUNBAR                                  VIOLATIONS:
                                                     18 U.S.C. $ 656 (bank embezzlement by
                                                     bank employee - 3 counts)
                                                     18 U.S.C. $ 1a25(a) (procurement of
                                                     naturalization through a false statement -
                                                     I count)
                                                     18 U.S.C. S 1425(b) (procurement of
                                                     naturalization unlawfully - 1 count)
                                                     18 U.S.C. S 1426(b) (false citizenship
                                                     papers - 2 counts)
                                                     18 U.S.C. S 1015 (false statement in
                                                     support of naturalization - 7 counts)
                                                     Notice of forfeiture


                                        INDICTMENT

                            COUNTS ONE THROUGH THREE

THE GRAND JURY CHARGES THAT:

              At all times relevant to this indictment:

               1.     Wells Fargo Bank was a financial institution whose deposits were insured

by the Federal Deposit Insurance Corporation.

              2.      Defendant CHRISTIAN S. DLINBAR was an employee at Wells Fargo

Bank at the Newtown Square branch located at 3515 West Chester Pike, Newtown Square,

Pennsylvania. His job title was Private Banker.

               3.     J.H., known to the grand jury, was an account holder at Wells Fargo Bank.

              4.      W.D., known to the grand jury, was an account holder at Wells Fargo

Bank.
          Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 2 of 16




               5.       On or about the dates listed below, each date constituting a separate

offense, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN         S. DUNBAR,

while being an employee, that is,   a Private Banker,   of Wells Fargo Bank, the deposits of which

were insured by the Federal Deposit Insurance Corporation, knowingly embezzled, abstracted,

purloined, and willfully misapplied moneys and funds of, and intrusted to the custody and care

of, Wells Fargo Bank, as described below.

       Count           On or About                 Amount        Nature of Unauthorized Transaction
                          Date
 One                December 17,2015            $5,000.00        Withdrawal from J.H. account
                                                                 #xxxxx2l24
 Two                December 28,20t5            $5,000.00        Withdrawal from W.D. account
                                                                 #xxxxx3l 18
 Three              January   7,2016            $5,000.00        Withdrawal from W.D. account
                                                                 #xxxxx3 1 1 8




                    All in violation of Title   18, United States Code, Section 656.
           Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 3 of 16




                                              COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

                   From on or about July 7,2015 through on or about January 8,2016, in the Eastern

District of Pennsylvania, defendant

                                        CHRISTIAN      S.   DUNBAR

knowingly procured, contrary to law, naturalization as a United States citizen for himself, by

making in connection with his application for natwalization knowingly false representations and

statements on his Form N-400, Application for Naturalization, Form N-445, Notice             of

Naturalization Oath Ceremony, and in swom statements to immigration and naturalization

officials, that:

                   a.       he had lived in marital union with his United States citizen spouse, a

person known to the grand       jury, at243 Bainbridge      Street in Philadelphia, Pennsylvania, for the

three years immediately preceding the       filing of his N-400, Application for Naturalization, that is,

from July 8,2012 through July 7,2015, when in fact, as defendant DUNBAR knew, these

representations and statements were false based on the fact he was cohabitating with F.N.D.,

known to the grand jury, at the addresses of 4530 and 4930 Sansom Street in Philadelphia,

Pennsylvania during that period of time.

                   b.       he had not committed, assisted in committing, or attempted to commit a

crime or offense for which he had not been arrested, when in fact, as defendant DUNBAR knew,

these representations and statements were false based on his crimes committed beginning on or

about December 1,7,2015 through at least on or about January 8,2016, that is, embezzlement by

a bank employee,        in violation of 18 U.S.C. $ 656.

                   In violation of Title 18, United States Code, Section ru25@).
          Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 4 of 16




                                          COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

               From on or about   hiy 7,2015 through     on or about January 8,2016, in the Eastern

District of Pennsylvania, defendant

                                   CHRISTIAN       S.   DUNBAR

knowingly procured, obtained and applied for naturalization as a United States citizen for

himself, to which he was not entitled, because at the of time of his application for naturalization:

               a.      defendant DLfNBAR could not satisfu the requirements for naturalizatiott,

pursuant to Title 8, United States Code, Section 1427 , in that he was not a person of "good moral

character," given that he provided false statements and representations for the purpose   of

obtaining any benefits under Chapter 12 of Title 8 of the United States Code, as set forth and

charged in Counts Eight through Fourteen of this Indictment;

               b.      defendant DI-INBAR could not satisfu the requirements for naturalization,

pursuant to Title 8, United States Code, Section 1427 , in that he was not a person of "good moral

character," given that before he certified Form N-445, the Notice of Naturalization Oath

Ceremony, on or about January 8,2016,he had committed the crime of embezzlement by a bank

employee in December2015 and January 2016 as alleged in Counts One, Two, and Three; and

               c.      defendant DUNBAR could not satisfu the requirements for naturalization,

pursuant to Title 8, United States Code, Section 1430(a), in that he was not living in marital

union with his United States citizen spouse for the three years immediately preceding the filing

of his N-400, Application for Naturalization.

               In violation of Title 18, United States Code, Section 1425(b).
            Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 5 of 16




                                           COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:

                On or about November 21,2015, in the Eastern District of Pennsylvania,

defendant

                                   CHRISTIAN       S.   DUNBAR

knowingly used   as true and genuine a purported 201 1 lease   for 243 Bainbridge Street in

Philadelphia, Pennsylvania, that was required by law relating to his application for naturalization

by submitting this lease to immigration and naturalization officials, knowing the lease was false,

forged, altered, antedated and counterfeited.

                In violation of Title 18, United States Code, Section 1426(b).
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 6 of 16




                                           COUNT SEVEN

THE GRAND JURY FURTHER CHARGES THAT:

                On or about November 2l , 2015, in the Eastern District of Pennsylvania,

defendant

                                    CHRISTIAN          S.   DUNBAR

knowingly used   as true and genuine, a   Form W-2, Wage and Tax Statement, purportedly issued

by Wells Fargo Bank that was required by law relating to his application for naturali zationby

submitting this W-2 to immigration and naturalization ofhcials, knowing this Form W-2 was

false, forged, altered, antedated and counterfeited.

               In violation of Title 18, United States Code, Section I426(b).
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 7 of 16



                                            COUNT EIGHT

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                              CHRISTIAN S. DUNBAR

knowingly made a false statement under oath in a proceeding and matter relating to

naitralization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 1, Question 2,thathe

had been married to and   living with the   same United States citizen spouse for the last three years

and his spouse had been a United States citizen for the last three years at the time of   filing his N-

400, when in fact, as defendant DLTNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).
          Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 8 of 16




                                         COUNT NINE

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                   CHRISTIAN          S.   DUNBAR

knowingly made   a false statement under oath   in   a proceeding and matter   relating to

natwalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DTINBAR stated under oath according to Pafi 4, Question 1, that from

December 10,2011 to October 21,2015 he had lived at 243 Bainbridge Street, Philadelphia,

Pennsylvania, when in fact, as defendant DUNBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).
           Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 9 of 16




                                          COUNT TEN

THE GRAND JURY FURTHER CHARGES THAT:

                On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                   CHRISTIAN       S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DLINBAR stated under oath according to Part9, Question 1, that his

marital status to his United States citizen spouse, a person known to the grand jury, was

"married" and not "separated," when in fact, as defendant DUNBAR knew, the statement was

false and fictitious.

                In violation of Title 18, United States Code, Section 1015(a).
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 10 of 16



                                        COUNT ELEVEN

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastem District of Pennsylvania, defendant

                                   CHRISTIAN       S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter       relating to

na:nxalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DTINBAR stated under oath according to Part 10, Question A.5, that

his child, A.D., known to the grand jury, resided at243 Bainbridge Street, Philadelphia,

Pennsylvania, when in fact, as defendant DLfNBAR knew, the statement was false and fictitious.

               In violation of Title 1 8, United States Code, Section   1   01 5(a).




                                                 10
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 11 of 16



                                        COUNT TWELVE

THE GRAND JURY FURTHER CHARGES THAT:

                 On or about October 21, 2015, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN         S.   DUNBAR

knowingly made a false statement under oath in    a proceeding and matter   relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DUNBAR stated under oath according to Part 11, Question 31, that he

had not ever given any U.S. Government     official any information or documentation that was

false, fraudulent, or misleading, when in fact, as defendant DUNBAR knew, the statement was

false and fictitious.

                In violation of Title 18, United States Code, Section 1015(a).




                                                 t1
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 12 of 16




                                      COUNT THIRTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               On or about October 21,2015, in the Eastern District of Pennsylvania, defendant

                                   CHRISTIAN S. DUNBAR

knowingly made a false statement under oath in a proceeding and matter relating to

naturalization, citizenship, and registry of aliens, in that in his Form N-400, Application for

Naturalization, defendant DTINBAR stated under oath according to Part 11, Question 32,thathe

had not ever lied to any United States Government official to gain entry or admission into the

United States or to gain immigration benefits while in the United States, when in fact, as

defendant DTINBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).




                                                t2
         Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 13 of 16




                                      COUNT FOURTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               On or about January 8,2016, in the Eastern District of Pennsylvania, defendant

                                    CHRISTIAN         S.   DUNBAR

knowingly made   a false statement under oath   in   a proceeding and matter   relating to

nattxalization, citizenship, and registry of aliens, in that in his Form N-445, Notice       of

Naturalization Oath Ceremony, defendant DUNBAR stated in response to question 3 that he had

not committed any crime or offense, for which he had not been arrested, when in fact, as

defendant DI-INBAR knew, the statement was false and fictitious.

               In violation of Title 18, United States Code, Section 1015(a).




                                                     13
          Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 14 of 16




                                            NOTICE OF FqRFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 1   .   As the result of the violation of Title 18, United States Code, Section 656,

as charged   in Count One, defendant


                                               CHRISTIAN S. DUNBAR

 shall forfeit to the United States any and all property constituting, or derived from, proceeds

 obtained directly or indirectly, as the result of such violation, including, but not limited to the

 sum of $15,000.



                2.       If any of the property subject to forfeiture,     as a result of any act or

omission of the defendant:

                         a.        cannot be located upon the exercise ofdue diligence;

                         b.        has been transferred or sold to, or deposited    with,   a   third party;

                         c.       has been placed beyond the jurisdiction of the Court;

                         d.       has been substantially diminished in value; or

                         e.       has been commingled with other property which cannot be divided

                         without difficulty,

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),

incorporating 21 U.S.C. $ 853(p), to seek forfeiture of any other properry of the defendant up to

the value of the above forfeitable property.




                                                       l4
      Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 15 of 16




           All pursuant to Title   18, United States Code, Section 982(a)(2).




                                                 A TRUE BILL:




WILLIAN(M. McSWAIN
UNITED STATES ATTORNEY




                                            15
                     Case 2:20-cr-00424-CMR Document 11 Filed 11/25/20 Page 16 of 16




                                                                €d
                                                                 )o
                                                                 o
                                                               3     ,E
                                                       aE
                                                       Eq3
                                                       5 L_= od=
                                                       8 fr : oT
                                                       .,(,_
                                                       A!AA
                                                                                           f:
                                                        , gE i€
                                                        (-)-
                                                                                   =
                                                                                   v
                                                                                                    .d

     Fi                      Q                          >.8 fi> c-t N
                                                        -:
                                                                                           ;<

                             &                          q) 5 s" E
                             El
                             tFl     ^)                 EtocUE
     l,/       d                                        o.l A o.E
                                                          = Ec
     F_                      dm                        -v 9=
                                                        c=cg-(ts
     U*cr                                               (€=             N o-O ()
     ECOI
     f, AE            :al
                             o5             Z           h.9 h
                                                                              L


                                                                                           Q'H
                                                                                                         6l
                                                                                                         -{
                                                                                                         H

     'a                      Aaz            IJJ                                =
                                                                               -
                                                                               ()          !3.9
     H(liAl
               o-l
                      .=l
                             Fl'?
                             F-
                                                  --

                                                  E
                                                        ,,

                                                    8'N.E:,= eE
                                                                 .d     !                  ,,
                                                                                                -


                                            = r:0.l=.Io'-o
                                            i,    X tr U i^i o cq-                                            o
     ,ogl 'tr
     rrl
     i:.,i 6
     F=OI
                      -l
                      .=l
                       El    aE
                             -,/'F
                             -\a

                             NU
                                            Y
                                            E
                                            Z
                                            ;
                                              -NEE#EE
                                                  (),- trq: !
                                                                 ^E>-
                                                       7Fp o ai-o{--
                                                               *L\vF^
                                                                                                              (J


                                                                                                                   @

     aI                      r!                         d)-?\ra
     eg                      F                          -dP\oU
                                                       *:V^l
                                                        c L !:j                            o
                                                                                                                   q

     It(d
     F        trl            zf                         (d ir sl
                                                       -o r --
                                                                               \           v)
                                                                                                    o
     z                       i!                        Y3
                                                       vA.g
                                                       !Q Ytn(Jtr)
                                                                        6'*5=                       o
                                                                                                    o
                                                       U'AI
                             Fti
                             F                         .zsV    ,^F
                                                                              o?       c            o
                                                                              J-
                                                            J
                                                       L).t-w           caa
                                                                              ^^
                                                                                       -
                                                                                       coa          E
                                                       (, N ri -                       t-)
                                                       ).- A                            (n
                                                       Q <D)'-                         jF
,o                                                             q=
=                                                              CA
                                                               .j                      =
                                                               *
                                                               oo
